Exhibit 10.35

Hardship Stock Repurchase Policy

Employees of ARAMARK who own common stock of ARAMARK Holdings Corporation (the
“Company”) may request that the Company authorize the repurchase of all or some
of the shares owned by them in the event of an unforeseeable emergency, which
would include a severe financial hardship resulting from an illness or accident,
loss of property due to casualty or similar extraordinary and unforeseeable
circumstances or other circumstances approved by the Executive Vice President,
Human Resources. In order for a hardship repurchase to be considered, the
employee must represent that his or her need cannot be satisfied with other
resources reasonably available, including reimbursement or compensation by
insurance or otherwise or reasonable liquidation of other assets (but only to
the extent the liquidation of such assets would not in itself cause an immediate
and heavy financial need).

Employees who wish to apply for a hardship repurchase must complete the
appropriate form and submit it, along with supporting documentation, to the
Executive Vice President, Human Resources.